Name: Commission Decision of 10 November 1992 concerning the importation into the Community of live pigs, fresh pigmeat, porcine semen, porcine embryos and pigmeat products from Hungary
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  animal product;  means of agricultural production;  foodstuff
 Date Published: 1992-11-28

 Avis juridique important|31992D053992/539/EEC: Commission Decision of 10 November 1992 concerning the importation into the Community of live pigs, fresh pigmeat, porcine semen, porcine embryos and pigmeat products from Hungary Official Journal L 347 , 28/11/1992 P. 0068 - 0068COMMISSION DECISION of 10 November 1992 concerning the importation into the Community of live pigs, fresh pigmeat, porcine semen, porcine embryos and pigmeat products from Hungary (92/539/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 92/438/EEC (2), and in particular Article 18 thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/438/EEC, and in particular Article 19 thereof, Whereas outbreaks of classical swine fever have been declared in Hungary; Whereas the occurrence of classical swine fever in Hungary is liable to present a serious threat to the herds of Member States, in view of trade in live pigs, fresh pigmeat, porcine semen, porcine embryos and certain meat-based pork products; whereas the Commission may without delay adopt measures in respect of imports from Hungary; Whereas the matter shall be referred to the Standing Veterinary Committee within 10 working days, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall prohibit the importation from Hungary of: - live swine, - fresh pigmeat, - semen of domestic animals of the porcine species, - embryos of domestic animals of the porcine species, - pigmeat products other than those which have been subjected to one of the following treatments: (a) heat treatment carried out in hermetically sealed container with an Fc value of 3,00 or more; (b) heat treatment of a type different from that referred to in (a) in which the centre temperature is raised to at least 70 °C; (c) treatment consisting in natural fermentation and maturation of not less than nine months for hams weighing not less than 5,5 kilograms and having the following characteristics: - aW value of not more than 0,93, - pH value of not more than 6. 2. The model certificate as laid down in Annex A of Commission Decision 91/449/EEC (4) should be annotated in according to paragraph 1 above as regards importation of pigmeat products. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 240, 29. 8. 1991, p. 28.